                     Case 1:18-cv-08651-ER Document 32 Filed 04/01/19 Page 1 of 2




JOSEPH & KIRSCHENBAUM LLP                                                                             4/1/2019
Attorneys at Law
Charles Joseph                                                                                      32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                                New York, NY 10004
Denise Schulman                                                                                        Phone 212) 688-5640
Josef Nussbaum                                                                                           Fax (212) 688-2548
Lucas Buzzard                                                                                              www.jk-llp.com


        March 25, 2019
                                             Plaintiffs' application is denied. Defendants have until April 5, 2019,
        VIA ECF
                                             to sign the settlement agreement.
        Hon. Edgar Ramos, U.S.D.J.    SO ORDERED.
        United States District Court
        Southern District of New York
        40 Foley Square                                                                  4/1/2019
        New York, NY 10007


                          Re: Haddoumi, et al v. Ambiance Wine LLC. et al, 18-cv-8651 (ER)

        Dear Judge Ramos,

               We represent Plaintiffs Maryem Haddoumi and Andrea Vugec (“Plaintiffs”) in the
        above-referenced action. We write to respectfully request the Court’s assistance in ensuring that
        Defendants execute the settlement agreement that all Parties have agreed to.

                On February 14, 2019, the Parties in this matter attended a Court Ordered mediation at
        which they successfully resolved the claims in this case. At the conclusion of the mediation, the
        Parties entered into a term sheet memorializing the essential terms of the settlement. Thereafter,
        the Parties finalized a draft of the settlement agreement which all Parties have agreed to. Despite
        the Court’s Order that, by March 22, 2019, the Parties submit the agreement and motion for
        approval, Defendants have not signed the agreement. In our correspondence with Defendants’
        counsel, they represent that they have not heard from their clients and cannot reach them.

               Given the current posture of the case, Plaintiffs respectfully request that the Court Order
        Defendants to either (a) by March 29, 2019, sign the settlement agreement the Parties have
        agreed to, or (b) appear in-person at a Conference to address their failure to sign the agreement.

                   We thank the Court for its attention to this matter.

                   Respectfully submitted,
        JOSEPH & KIRSCHENBAUM LLP

           /s/Josef Nussbaum
          Case 1:18-cv-08651-ER Document 32 Filed 04/01/19 Page 2 of 2



D. Maimon Kirschenbaum
Josef Nussbaum
32 Broadway, Suite 601
New York, NY 10004
(212) 688-5640

cc: All Counsel of Record (via ECF)




                                             2
